--------------------------------------------------------------------------------

 
RAFINA INNOVATIONS INC.


NOTICE OF STOCK AWARD
                                    resident
of                                                          , you have been
granted a stock award of the Common Stock (the "Common Stock") of Rafina
Innovations Inc. as follows:


Grant number:
 
00XX
Date of Grant:
 
October 19, 2018
Vesting Commencement Date:
 
See vesting schedule below
Total Number of Award Shares Granted:
 
XXXXXX  COMMON SHARES
Term/Expiration Date:
 
N/A
     



VESTING SCHEDULE:  This Award may be issued, in whole or in part, in accordance
with the following schedule:
·
Fully vested on grant date




--------------------------------------------------------------------------------

 
RAFINA INNOVATIONS INC.


NOTICE OF STOCK OPTION GRANT


UNLESS OTHERWISE DEFINED HEREIN, THE TERMS DEFINED IN THE RAFINA INNOVATIONS
INC. (FORMERLY HCI VIOCARE) 2016 STOCK OPTION AND STOCK AWARD PLAN SHALL HAVE
THE SAME DEFINED MEANINGS IN THE ATTACHED STOCK OPTION AGREEMENT, OF WHICH THIS
NOTICE OF STOCK OPTION GRANT IS A PART.


   
                                    resident
of                                                          , you have been
granted an option to purchase Common Stock (the "Common Stock") of RAFINA
INNOVATIONS INC. at a price of $0.70 per share, subject to the terms and
conditions of the RAFINA INNOVATIONS INC. Stock Option and Stock Award Plan and
the attached Stock Option Agreement as follows:


Grant number:
 
00XX
Date of Grant:
 
October 19, 2018
Vesting Commencement Date:
 
See vesting schedule below
Total Number of Award Shares Granted:
 
XXXXXX  COMMON SHARES
Term/Expiration Date:
 
each option shall expire five years after the date of vesting
     



VESTING SCHEDULE:  This Award may be issued, in whole or in part, in accordance
with the following schedule:
·
A TOTAL OF X STOCK OPTIONS SHALL VEST ON GRANT DATE AND SHALL EXPIRE ON OCTOBER
19, 2024

·
A TOTAL OF X STOCK OPTIONS SHALL VEST ON OCTOBER 19, 2020 AND SHALL EXPIRE ON
OCTOBER 19, 2025

·
A TOTAL OF X STOCK OPTIONS SHALL VEST ON OCTOBER 19, 2021 AND SHALL EXPIRE ON
OCTOBER 19, 2026

·
A TOTAL OF X STOCK OPTIONS SHALL VEST ON OCTOBER 19, 2022 AND SHALL EXPIRE ON
OCTOBER 19, 2027

·
A TOTAL OF X STOCK OPTIONS SHALL VEST ON OCTOBER 19, 2023 AND SHALL EXPIRE ON
OCTOBER 19, 2028

 
Incentive Stock Option:                                   
 
Non-Statutory Option:                                      
 







